UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
COMMONWEALTH OF THE                       )
NORTHERN MARIANA ISLANDS,                 )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                   Civil Action No. 08-1572 (PLF)
                                          )
UNITED STATES OF AMERICA, et al.,         )
                                          )
            Defendants.                   )
__________________________________________)


                                             OPINION

               This is a case about the United States’ authority to legislate for the

Commonwealth of the Northern Mariana Islands (“CNMI” or “the Commonwealth”) – a group

of Micronesian islands that enjoys a unique political relationship with the United States. The

CNMI, joined by amicus curiae CNMI Descent for Self-Government and Indigenous Rights

(“CNMI Descent”), argues that the recent enactment of legislation applying federal immigration

laws to the CNMI violates the agreement governing the relationship between the CNMI and the

United States. The CNMI therefore has asked the Court to preliminarily enjoin implementation

of certain provisions of that legislation, scheduled to take effect on November 28, 2009, and to

hold unlawful and permanently enjoin those same provisions.

               By its amended complaint and an accompanying motion, filed on November 2,

2009, the CNMI has also asked the Court to preliminarily enjoin the regulations implementing

the legislation that were issued by the Department of Homeland Security (“DHS”) on October

27, 2009, and also are scheduled to take effect on November 27, 2009. Plaintiff asserts that the
issuance of these regulations without notice and an opportunity to comment violates the

requirements of the Administrative Procedure Act. The Court will address that contention in a

separate Opinion and Order to be issued later today.

               Defendants, the United States, the Department of Homeland Security, DHS

Secretary Janet Napolitano, the Department of Labor, and Labor Secretary Hilda Solis

(collectively, “the defendants”), contend that the CNMI lacks standing to pursue its claims; that

the CNMI’s claims are not ripe; that this suit is not authorized under CNMI law; and that the

CNMI has failed to state a claim upon which relief can be granted because the legislation at issue

is lawful. They therefore filed a motion to dismiss the complaint pursuant to Rules 12(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure — which the Court has treated as a motion to

dismiss Counts I and II of the recently-filed amended complaint — and asked the Court to deny

as moot the CNMI’s first motion for a preliminary injunction. Because the Court agrees with the

defendants that plaintiff has failed to state a claim, the Court issued an Order on November 23,

2009, dismissing Counts I and II of the amended complaint and denying plaintiff’s first motion

for a preliminary injunction. This Opinion explains the reasoning underlying that Order.   1




       1
               The papers submitted in connection with this matter include: the CNMI’s
amended complaint (“Compl.”); CNMI’s Motion for a Preliminary Injunction (“P.I. Mot.”);
Defendants’ Opposition to CNMI’s Motion for a Preliminary Injunction (“P.I. Opp.”); CNMI’s
Reply in Support of its Motion for a Preliminary Injunction (“P.I. Reply”); Defendants’ Motion
to Dismiss (“Mot. Dismiss”); CNMI’s Opposition to Defendants’ Motion to Dismiss (“Mot.
Dismiss Opp.”); Substituted Reply in Support of Defendants’ Motion to Dismiss (“Mot. Dismiss
Reply”); Brief of Amicus Curiae CNMI Descent in Support of CNMI (“Amicus Brief”);
Defendants’ Supplemental Brief in Response to the Court’s February 4, 2009 Order (“Defs.
Supp.”); CNMI’s Supplemental Brief in Response to the Court’s February 4, 2009 Order
(“CNMI Supp.”); Brief of Amicus Curiae CNMI Descent in Response to the Court’s February 4,
2009 Order (“Amicus Supp.”); Plaintiff’s Supplemental Memorandum in Support of Motion for a
Preliminary Injunction to Address Effect of Issuance of Regulations (“CNMI Supp. Mem.”); and
Defendants’ Amended Response to Plaintiff’s Supplemental Memorandum filed October 30,
2009 in Support of Plaintiff’s Motion for a Preliminary Injunction (“Defs. Amended Resp.”).

                                                2
               The Court’s Opinion proceeds as follows. First, the Court provides some

necessary background information about the CNMI; the agreement, known as the Covenant,

governing relations between the CNMI and the United States; and the legislation at issue in this

case. The Court next addresses the defendants’ arguments in favor of dismissing this case for

lack of subject matter jurisdiction. Contrary to the defendants’ views, the Court concludes that

the CNMI has standing to pursue its claims; that its claims are ripe for review; and that this suit

is authorized under CNMI law. On the merits of the case, the Court first examines the terms of

the Covenant and concludes that the Covenant unambiguously confers upon Congress the

authority to enact the challenged legislation. It then explains that, even if the Covenant were not

clear on this point, the CNRA would still be a valid exercise of congressional authority under the

Covenant because it survives the balancing test articulated by the Ninth Circuit in United States

ex rel Richards v. Guerrero, 4 F.3d 749 (9th Cir. 1993). In light of those conclusions, the Court

finds that the CNMI has failed to state a claim for relief under the Covenant.


                                        I. BACKGROUND

               “The Northern Mariana Islands are a group of 14 islands in the western Pacific

Ocean, lying just north of Guam, 5,500 miles from the U.S. mainland.” COMMONWEALTH OF THE

NORTHERN MARIANA ISLANDS: MANAGING POTENTIAL ECONOMIC IMPACT OF APPLYING U.S.

IMMIGRATION LAW REQUIRES COORDINATED FEDERAL DECISIONS AND ADDITIONAL DATA at 8

(2008) (“GAO Report”).2 The CNMI “has a total land area of approximately 180 square miles,”


       2
                The Court refers to the GAO Report throughout this Opinion. It need not convert
the defendants’ motion to dismiss to a motion for summary judgment as a result, however,
because the report is incorporated in the CNMI’s complaint, see, e.g., Compl. ¶¶ 4, 7, and is
central to the CNMI’s claims. See, e.g., Vanover v. Hantman, 77 F. Supp. 2d 91, 98 (D.D.C.
1999), aff’d, 38 Fed. App’x. 4 (D.C. Cir. 2002).

                                                  3
Amended Complaint ¶ 24 (“Compl.”), and is populated by about 60,000 individuals. Id. “Only

30,000 members of the CNMI’s present population are U.S. citizens. Foreign workers [allowed

to live and work in the CNMI by the CNMI government] and their families number roughly

24,000. The remainder of the population is made up of non-citizens with permanent resident

status.” Id.

               The United States Court of Appeals for the Ninth Circuit has described the

pertinent political history of the CNMI as follows:

                      For over three hundred years, the Northern Marianas and
               Guam were Spanish colonies sharing common languages, religion,
               and culture. The political ties between the Northern Marianas and
               Guam were eventually broken by the Spanish-American War of
               1898, with Guam becoming a territory of the United States and the
               Northern Marianas coming under German, and then Japanese, rule.

                       After World War II, the United Nations established the
               Trust Territory of the Pacific Islands encompassing most of the
               islands of Micronesia, among them the Northern Mariana Islands,
               to be administered by the United States pursuant to a Trusteeship
               Agreement with the United Nations Security Council. See
               Trusteeship Agreement for the Former Japanese Mandated Islands,
               61 Stat. 3301, T.I.A.S. No. 1665, art. 3. The Trusteeship
               Agreement imposed on the United States an obligation to “promote
               the development of the inhabitants of the trust territory toward self-
               government or independence.” Id. art. 6, § 1.

                       In October 1969, the United States entered into negotiations
               with the Congress of Micronesia to determine Micronesia’s future
               political status. Efforts to establish a unified Micronesian state,
               however, were undermined by a lack of consensus about the
               region’s political future. . . . The Congress of Micronesia, for
               instance, was in favor of establishing a freely associated state,
               independent of the United States. The Northern Mariana Islands,
               on the other hand, sought a close and permanent association with
               the United States. Proximity and a shared history with Guam gave
               the people of the Northern Mariana Islands some familiarity with
               the United States, making it the least alien major power with whom
               negotiations might be initiated. Representatives of the Northern
               Marianas thus pursued separate political status talks with the United
               States over a period of years.
                                                    4
                      In 1972, the United States entered into formal negotiations
               with the Northern Marianas. . . .

                       Negotiations between the United States and the Northern
               Marianas culminated on February 15, 1975 with the signing of the
               Covenant to Establish a Commonwealth of the Northern Mariana
               Islands in Political Union with the United States of America. [See
               Pub. L. No. 94-241, 90 Stat. 263 (1976) (the “Covenant”).] The
               Covenant was unanimously endorsed by the NMI legislature,
               approved by 78.8% of NMI plebiscite voters, and enacted into law
               by Congress. Joint Resolution of March 24, 1976, Pub. L. No. 94-
               241, 90 Stat. 263, reprinted in 48 U.S.C. § 1681 note. The
               Covenant was implemented in three phases between March 24,
               1976 and November 3, 1986. Covenant § 1003. On November 3,
               1986, with the Covenant in full effect, the United States terminated
               the Trusteeship Agreement with respect to the CNMI by
               Presidential Proclamation. . . .

United States ex rel. Richards v. De Leon Guerrero, 4 F.3d at 751 (footnote omitted).

               For several decades after the approval of the Covenant by the United States and

the CNMI, federal immigration laws did not apply to the Commonwealth. Left to determine its

own immigration policies, the CNMI, shortly after its constitutional government took office in

1978, decided to take an approach to immigration that would foster economic development. See

Compl. ¶¶ 39-40. Having concluded that various factors would make it difficult to attract

workers and investors from the United States, the CNMI implemented an immigration regime

designed to attract large numbers of foreign workers (i.e., workers who are not United States

citizens or lawful permanent residents) and foreign investors. The key feature of that regime was

a program under which nonimmigrant foreign workers – most from China, Japan, Korea and the

Philippines – were allowed to live and work in the CNMI subject to temporary, renewable work

permits issued by the local CNMI government. See GAO Report at 17; see also Compl. ¶ 41.

“To attract workers to the CNMI’s remote location, [foreign workers] had permission to enter the



                                                5
Commonwealth for an indefinite period, and they could remain (or depart or re-enter) so long as

they remained employed and did not violate federal or local laws.” Compl. ¶ 41.

               This program allowed the CNMI to increase the size of its work force

substantially, see GAO Report at 13, which in turn allowed the CNMI to enjoy remarkable

economic growth during the 1980s and 1990s. See Compl. ¶¶ 42-43. In particular, the CNMI’s

garment-manufacturing and tourism industries flourished during this period. Id. at ¶ 43.3 At the

same time, however, the CNMI’s economy became heavily dependent on foreign labor. Indeed,

foreign workers now account for “two-thirds of the CNMI’s working population,” Compl. ¶ 2,

and constitute the majority of employees in the critical garment-manufacturing and tourism

industries. Id. at ¶¶ 42-43. According to the CNMI, its “U.S. citizen workforce is too small to

supply the needs of local businesses or sustain the CNMI’s future economic development.”

CNMI Supp. at 5. Thus, “[r]etention of its foreign workers is . . . essential to the CNMI’s

continued economic viability.” Id. Moreover, foreign workers “are deeply enmeshed in the

Commonwealth’s economy and society[.]” Compl. ¶ 58. Thousands of such workers have lived

in the CNMI for years, and some “have children born in the CNMI, who [therefore] are citizens

of the United States.” Id. Thus, in the CNMI’s view, foreign workers not only “form the

backbone of the Commonwealth’s economy”; they are also “an essential component of [its]

community.” Id.

               It was against this backdrop that Congress enacted Title VII of the Consolidated

Natural Resources Act of 2008 (“CNRA”), see Pub. L. No. 110-229, 122 Stat. 754, 853 (2008),



       3
                These industries have suffered recently due to unforeseen developments in
international trade. See GAO Report at 10; see also Compl. ¶ ¶ 44-45. As a result, the CNMI
“has descended into an economic depression of substantial proportions,” with tax revenues
declining by approximately 35% between 2005 and 2007. Compl. ¶ 46.
                                                  6
“[i]n recognition of the need to ensure uniform adherence to long-standing fundamental

immigration policies of the United States.” Id. sec. 701(a). Generally speaking, Title VII of the

CNRA applies federal immigration laws to the CNMI for the first time, subject to a “transition

period” and “transition program” intended to ease the transfer of authority to the federal level.

See id. secs. 701(a)-(b). Specifically, the CNRA provides that federal immigration law shall

apply in the CNMI beginning on the “transition program effective date” (November 28, 2009), id.

sec. 702(a), § 6(a)(1), and that federal law, including the CNRA’s transitional provisions, shall at

that time “supersede and replace all laws, provisions, or programs of the Commonwealth relating

to the admission of aliens and the removal of aliens from the Commonwealth.” Id. sec. 702(a),

§ 6(f). The CNRA also specifies that during the transition period, which is slated to end on

December 31, 2014, “the Secretary of Homeland Security, in consultation with the Secretary of

State, the Attorney General, the Secretary of Labor, and the Secretary of the Interior, shall

establish, administer, and enforce a transition program to regulate immigration to the

Commonwealth[.]” Id. § 6(a)(2).

               Much of the transition program is rather technical, but its most relevant features

can be summarized briefly. Under that program, the Department of Homeland Security (“DHS”)

is authorized to issue so-called “CNMI-only” permits to foreign workers (including, it seems,

those previously admitted to the CNMI and those seeking to enter the CNMI) who are not

otherwise eligible to reside in the CNMI under federal immigration law. See CNRA, sec. 702(a),

§ 6(d)(1)-(3). These CNMI-only permits will not allow recipients to enter the United States, but

they will allow permit holders to live and work in the CNMI subject to the terms of the transition

program. See id. § 6(d)(3)-(4). The CNMI-only permit program has two purposes: to ensure that

CNMI employers have access to an adequate number of employees during the transition period,

                                                  7
and to gradually reduce the number of foreign workers during the transition period. See id.

§ 6(b)-(d). Thus, DHS’ CNMI-only permit system must “provide for a reduction in the allocation

of [CNMI-only permits] on an annual basis to zero, during a period not to extend beyond

December 31, 2014, unless extended pursuant to . . . this subsection.” Id. § 6(d)(2). 4 Moreover,

CNMI-only permits will not be valid “beyond the expiration of the transition period.” Id.

               Finally, the CNRA specifies that foreign workers admitted to the CNMI before the

enactment of the CNRA may continue to live and work in the CNMI after the transition program

effective date. Significantly, however, the CNRA authorizes the removal of such foreign workers

at the end of the period for which they were admitted under CNMI law or two years after the

transition program begins (whichever is earlier), unless they obtain a CNMI-only work permit or

some other lawful immigration status under federal law. See CNRA, sec. 702(a), § 6(e)(1)-(2).

               A little more than a month after the enactment of the CNRA, the CNMI filed a

complaint challenging the legality of numerous provisions of the CNRA and a motion requesting

that those provisions be enjoined. In Counts I and II of the complaint, as subsequently amended,

the CNMI contends that the challenged provisions of the CNRA breach the Covenant that

controls the political relationship between the Commonwealth and the United States.5


       4
                The CNRA authorizes the Department of Labor to extend the CNMI-only permit
program beyond December 31, 2014 (indeed, to extend it indefinitely for periods of “up to 5
years” at a time), but only if an extension is necessary to “ensure [that] an adequate number of
workers will be available for legitimate businesses in the Commonwealth.” CNRA, sec. 702(a),
§ 6(d)(5)(A).
       5
                This description encompasses only Count I of the CNMI’s complaint. Under
Count II, the CNMI argues that the CNRA violates the United States Constitution because it was
passed “pursuant to . . . a defective political process,” and therefore “exceeds Congress’s Article
I powers to enact legislation with respect to the [CNMI].” Compl. ¶¶ 97, 99. At oral argument,
counsel for the CNMI made clear that Count II is not intended to be a separate claim. Rather, it
is intended to suggest “a way of looking at” Count I. Transcript of Oral Argument at 68 (Mar.
12, 2009) (“Tr.”). Specifically, the purpose of Count II is to encourage the Court to view the
                                                    8
                                 II. STANDING AND RIPENESS

                                         A. Legal Standards

               The defendants argue that the CNMI lacks standing; that its claims are not ripe;

and that this suit is not authorized. Thus, they have moved to dismiss the CNMI’s complaint for

lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil

Procedure.

               “Three inter-related judicial doctrines – standing, mootness, and ripeness – ensure

that federal courts assert jurisdiction only over ‘Cases’ and ‘Controversies.’ U.S. Const. art. III,

§ 2.” Worth v. Jackson, 451 F.3d 854, 855 (D.C. Cir. 2006). “A federal court is constitutionally

forbidden to render advisory opinions or ‘to decide questions that cannot affect the rights of

litigants in the case before [the Court].’” Better Gov’t Ass’n v. Dep’t of State, 780 F.2d 86, 90-91

(D.C. Cir. 1986) (quoting North Carolina v. Rice, 404 U.S. 244, 246 (1971)). Federal courts are

courts of limited jurisdiction, with the ability to hear only cases entrusted to them by a grant of

power contained in either the Constitution or in an act of Congress. See, e.g., Beethoven.com

LLC v. Librarian of Congress, 394 F.3d 939, 945 (D.C. Cir. 2005); Hunter v. District of

Columbia, 384 F. Supp. 2d 257, 259 (D.D.C. 2005). A federal court has no subject matter

jurisdiction where the plaintiff lacks standing, or where the case is not justiciable because it is

either moot or not yet ripe. See Worth v. Jackson, 451 F.3d at 857.6 On a motion to dismiss for



people of the CNMI as “an insular minority with no voice in the [federal legislative] process,”
and for that reason to “apply heightened scrutiny” to the challenged provisions of the CNRA. Id.
The Court declines to do so. The CNMI has identified no authority supporting the proposition
that heightened scrutiny applies in cases like this, and the Court’s independent research has
uncovered none.
       6
               While standing and ripeness are at issue in this case, mootness is not.
                                                   9
lack of subject matter jurisdiction, the plaintiff bears the burden of establishing that the court has

jurisdiction. See Brady Campaign to Prevent Gun Violence v. Ashcroft, 339 F. Supp. 2d 68, 72

(D.D.C. 2004).

                In determining whether to grant a motion to dismiss for lack of subject matter

jurisdiction, the Court must construe the complaint in the plaintiff’s favor and treat all well-pled

allegations of fact as true. See Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d 1249, 1253-54

(D.C. Cir. 2005). See also Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., 484 U.S. 49,

65 (1987) (courts may not dismiss a complaint for lack of standing if “there are sufficient

allegations of fact — not proof — in the complaint or supporting affidavits”) (internal quotation

marks and citation omitted); Venetian Casino Resort, LLC v. EEOC, 409 F.3d 359, 364 (D.C.

Cir. 2005) (on a ripeness challenge, courts “construe the complaint liberally, granting plaintiff the

benefit of all inferences that can be derived from the facts alleged”) (internal quotation marks and

citation omitted).7 The Court need not accept unsupported inferences or legal conclusions cast as

factual allegations. See Primax Recoveries, Inc. v. Lee, 260 F. Supp. 2d 43, 47 (D.D.C. 2003).

                Whether the CNMI has standing to pursue its claims is a threshold question of

subject matter jurisdiction. Steel Co. v. Citizens for a Better Environment, 523 U.S. 83, 102

(1998). In order to establish standing under Article III of the United States Constitution, a

plaintiff must show, at an “irreducible constitutional minimum,” that (1) it has suffered an injury

in fact – the invasion of a legally protected interest; (2) the injury is fairly traceable to the


        7
               The Court may dispose of a motion to dismiss under Rule 12(b)(1) on the basis of
the complaint alone or it may in appropriate cases consider materials beyond the pleadings “as it
deems appropriate to resolve the question whether it has jurisdiction to hear the case.” Scolaro
v. D.C. Bd. of Elections and Ethics, 104 F. Supp. 2d 18, 22 (D.D.C. 2000). “[W]here necessary,
the court may consider the complaint supplemented by undisputed facts evidenced in the record,
or the complaint supplemented by undisputed facts plus the court’s resolution of disputed facts.”
Herbert v. Nat’l Acad. of Sciences, 974 F.2d 192, 197 (D.C. Cir. 1992).
                                                10
defendants’ conduct (a causal connection); and (3) a favorable decision on the merits likely will

redress the injury. Sprint Commc’ns Co., L.P. v. APPC Servs., Inc., 128 S. Ct. 2531, 2535 (2008)

(citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)); see also North Carolina v.

EPA, No. 08-1225, slip op. at 6-7 (D.C. Cir. Nov. 24, 2009); Nuclear Info. & Resource Serv. v.

Nuclear Regulatory Comm’n, 509 F.3d 562, 567 (D.C. Cir. 2007) (quoting Florida Audubon

Soc’y v. Bentsen, 94 F.3d 658, 663 (D.C. Cir. 1996)). The alleged injury in fact must be concrete

and particularized and actual or imminent, not conjectural, hypothetical or speculative. See

Friends of the Earth v. Laidlaw, 528 U.S. 167, 180-81 (2000) ; Lujan v. Defenders of Wildlife,
504 U.S. at 560-61; Worth v. Jackson, 451 F.3d at 858; Sierra Club v. EPA, 292 F.3d 895, 898

(D.C. Cir. 2002). If a plaintiff cannot meet all three prongs of this test, the Court must dismiss

the suit for lack of standing. Where the legality of government action is challenged by the object

of that action, “there is ordinarily little question that the action or inaction has caused [or will

cause the plaintiff] injury, and that a judgment preventing . . . the action will redress it.” Lujan v.

Defenders of Wildlife, 504 U.S. at 561-62.

                The defendants also seek dismissal of the CNMI’s complaint on ripeness grounds.

Ripeness is also a threshold question of subject matter jurisdiction. The ripeness inquiry

examines “whether a question has sufficiently matured to be amenable to adjudication.” Flynt v.

Rumsfeld, 355 F.3d 697, 702 (D.C. Cir. 2004). Its primary purpose “is to prevent the courts,

through avoidance of premature adjudication, from entangling themselves in abstract

disagreements” with other branches of the federal government. Hillblom v. United States, 896
F.2d 426, 430 (9th Cir. 1990) (internal quotation marks and citation omitted). Its roots “are found

in both the Article III requirement of ‘case or controversy’ and prudential considerations favoring



                                                   11
the orderly conduct of the administrative and judicial processes.” State Farm Mut. Auto. Ins. Co.

v. Dole, 802 F.2d 474, 479 (D.C. Cir. 1986). As the D.C. Circuit has explained:

               The framework for assessing ripeness was established in [Abbott
               Laboratories v. Gardner, 387 U.S. 136, 148 (1967)], in which the
               Supreme Court provided a two-pronged test that requires a
               reviewing court to evaluate both the fitness of the issues for judicial
               decision and the hardship to the parties of withholding court
               consideration. . . . Under the “fitness of the issues” prong, the first
               question . . . is whether the disputed claims raise purely legal
               questions and would, therefore, be presumptively suitable for
               judicial review. . . . Next, [the court] consider[s] whether the court
               or the agency would benefit from postponing review until the policy
               in question has sufficiently “crystallized” by taking on a more
               definite form. . . . The “hardship” prong of the Abbott Laboratories
               test is not an independent requirement divorced from the
               consideration of the institutional interests of the court and agency.

Venetian Casino Resort, LLC v. EEOC, 409 F.3d at 364 (internal quotation marks and citations

omitted).8 Here, the defendants contend that this matter is not ripe because the injuries alleged by

the CNMI are too “remote,” “nebulous,” and “contingent” to justify immediate judicial review.

See Mot. Dismiss Reply at 11.


                         B. Plaintiff’s Standing and Ripeness of the Issues

               When the defendants filed their motion to dismiss, the DHS had not yet issued

regulations implementing the relevant portions of the CNRA. In late October 2009, however, the

Department issued two interim rules scheduled to go into effect on or about November 28, 2009,

the effective date of the Act. The first sets forth the regulations that will govern the transition

worker permit program challenged by the CNMI in this action. See Commonwealth of the

Northern Mariana Islands Transitional Worker Classification, 74 Fed. Reg. 55,094 (Oct. 27,


       8
                “While Abbott addressed potential conflicts with administrative agencies, the
doctrine is also applicable to actions of the President and of Congress.” Hillblom v. United
States, 896 F.2d at 430.
                                                   12
2009) (to be codified in scattered parts of 8 C.F.R.) (“Interim Permit Rule”). The second,

characterized as “an interim final rule,” amends existing DHS and Department of Justice

regulations to reflect the imminent application of the United States immigration laws to the

CNMI. See Application of Immigration Regulations to the Commonwealth of the Northern

Mariana Islands, 74 Fed. Reg. 55,726 (Oct. 28, 2009) (to be codified in scattered parts of 8

C.F.R.) (“Interim Immigration Rule”).

               The Interim Permit Rule creates a federal scheme for issuing transitional worker

permits to foreign workers in the CNMI and establishes the criteria that employers must meet in

order to be eligible to receive permits for guest workers. See 74 Fed. Reg. at 55,109. Ultimately,

according to plaintiff, because this regulatory scheme will reduce the number of foreign worker

permits to zero by December 31, 2014, it “ousts local control over two-thirds of the

Commonwealth’s private-sector workforce, dictates the ultimate removal of that population from

the CNMI, and [fails to accommodate] the devastating economic consequences this will have

upon the Commonwealth.” CNMI Supp. Mem. at 3. Over the next two to five years, plaintiff

says, this regulatory regime “will wipe out two-thirds of the CNMI’s private-sector work force”

and therefore is totally incompatible with the Commonwealth’s guarantee of local self-

government. Id. at 4. According to plaintiff, this federalization of immigration and foreign

worker-related labor matters in the CNMI violates sections of the Covenant which call for local

control over local matters and require mutual consent for modifications to the Covenant. See

Compl. ¶¶ 83-92.

               By contrast, the defendants argue that the issuance of these regulations does not

undermine their arguments that plaintiff has no standing to bring this suit or that its arguments are

not ripe for decision. They maintain that, despite the issuance of the regulations, the injuries

                                                 13
alleged by the CMI under the statute and the Covenant are remote and speculative and are not

concrete, actual or imminent, and that the issuance of the regulations does nothing to make the

plaintiff’s alleged injuries any more concrete, actual or imminent. The Court disagrees and

concludes both that plaintiff has standing to sue and that the issues it raises are ripe for decision.

               Section 103 of the Covenant reserves to the CNMI the right to local self-

government. While the scope and nature of the right to local self-government are certainly

debatable, there is no doubt that the right constitutes a judicially enforceable (and hence legally

protected) interest. See Covenant § 903 (undertakings by the United States government provided

for in the Covenant are enforceable in federal courts of the United States); United States ex rel.

Richards v. De Leon Guerrero, 4 F.3d at 754-55 (adjudicating dispute over whether challenged

federal administrative action violated CNMI’s right to self-government under the Covenant);

Hillblom v. United States, 896 F.2d at 431 (noting that “challenge[s] to a specific statute which

[allegedly] violates a provision of the Covenant . . . are generally within the authority of the

Court”). The CNMI claims that the CNRA violates its right to local self-government, principally

by federalizing control over immigration and foreign worker-related labor matters in the CNMI.

For purposes of the standing analysis, the Court assumes that the CNMI’s interpretation of the

statute is correct, and that the federalization of authority contemplated by the CNRA violates

Section 103. See Parker v. District of Columbia, 478 F.3d 370, 377 (D.C. Cir. 2007) (“[W]hen

considering whether a plaintiff has Article III standing, a federal court must assume arguendo the

merits of his or her legal claim.”); Info. Handling Servs., Inc. v. Defense Automated Printing

Servs., 338 F.3d 1024, 1030 (D.C. Cir. 2003) (“[A]t the motion to dismiss stage, a plaintiff’s non-

frivolous contention regarding the meaning of a statute must be taken as correct for purposes of

standing.”). Thus, the CNMI has adequately alleged the invasion of a “legally protected interest”

                                                  14
— its right to local self-government — that is concrete, particularized and imminent. See Lujan

v. Defenders of Wildlife, 504 U.S. at 560. It therefore has satisfied the injury-in-fact element of

standing.

               The CNMI also has satisfied the causation element of standing, because the injury

of which it complains is “fairly traceable” to the enactment of the CNRA — and now also

traceable to the promulgation of the regulations as well. Allen v. Wright, 468 U.S. 737, 750

(1984) (causation element is satisfied if the plaintiff “allege[s] personal injury fairly traceable to

the defendant’s allegedly unlawful conduct”). Again, the principal injury alleged by the CNMI is

the federalization of control over immigration and foreign worker-related labor matters in the

CNMI. That federalization of control is mandated by the CNRA and will be carried out by the

responsible federal agencies, particularly DHS, under the statute and the regulations just issued.

Thus, “the challenged acts of the defendant[s], not of some absent third party, will cause the

particularized injury of the plaintiff.” Florida Audubon Soc’y v. Bentsen, 94 F.3d at 663.

               Finally, the CNMI has satisfied the redressability element. “Redressability

examines whether the relief sought, assuming that the court chooses to grant it, will likely

alleviate the particularized injury alleged by the plaintiff.” Florida Audubon Soc’y v. Bentsen,
94 F.3d at 663-64 (footnote and citations omitted). Were the Court to permanently enjoin the

defendants from enforcing the CNRA as violative of the Covenant, the regulations would also

fall, the challenged provisions would not be implemented, and the CNMI would not suffer the

loss of governmental autonomy and control it fears. Thus, the injury alleged by the CNMI is

redressable, and the plaintiff clearly has standing.

               As for ripeness, for many of these same reasons, the Court concludes that the

injuries alleged by CNMI are not too remote or contingent to justify immediate judicial review.

                                                   15
Plaintiff will be injured once the statute and regulations take effect. Furthermore, the issues

plaintiff raises clearly are fit for judicial decision, and they implicate legal issues amenable to

such decision. The issuance of the regulations has merely “crystallized” the questions for judicial

consideration, and nothing would be gained by postponing a decision. See Venetian Casino

Resort, L.L.C. v. EEOC, 409 F.3d at 365. The Court concludes that plaintiff has standing and

that the issues it raises clearly are ripe for decision.

                The defendants’ arguments to the contrary are not persuasive. According to the

defendants, the CNMI’s allegations of non-economic injury (i.e., the CNMI’s allegations of

injury arising from the loss of local autonomy and control) are insufficient because (1) it is

speculative to assert that the CNMI will suffer any loss of local autonomy and control under the

CNRA; and (2) in alleging such non-economic injuries the CNMI is impermissibly “attempt[ing]

to revamp economic and related injuries as injuries to its alleged right of self-governance to avoid

the determination that these injuries are inherently speculative.” Mot. Dismiss Reply at 5. The

Court rejects both arguments.9

                The CNMI’s allegations of non-economic injury are not speculative. There is no

dispute that the CNRA takes away from the CNMI control over immigration matters and

federalizes control over such matters, see CNRA, sec. 702(a), § 6(f), and thereby effectively

preempts the CNMI’s local immigration laws. Were there ever any doubt about precisely how

the CNRA will preempt or supplant local labor laws, see Mot. Dismiss Reply at 5, the regulations

issued on October 27 and October 28, 2009 make clear the extent of the federal role; their




        9
               Defendants also initially argued that it remains unclear “what the regulations
implementing the CNRA will look like, or what affect they will have.” Mot. Dismiss Reply at 5.
With the issuance of the regulations, that argument is now moot.
                                                 16
issuance undermines defendants’ argument that plaintiff’s asserted non-economic harm is

speculative. See id.

               As for defendants’ argument that the CNMI’s allegations of non-economic injury

are recent inventions designed to avoid the force of the defendants’ attacks on the CNMI’s

allegations of economic injury, Mot. Dismiss Reply at 3-4, defendants are simply wrong. The

CNMI’s allegations of non-economic injury are plainly distinct from its allegations of economic

injury, and the CNMI has relied on such allegations – the loss of local autonomy and control –

from the outset of this case. See, e.g., Compl. ¶¶ 60-63, 72-73, 80-81, 95. See also P.I. Mot. at

1, 34-35.


                                     III. AUTHORIZATION

               That brings the Court to the last of the defendants’ jurisdictional arguments.

According to the defendants, the CNMI’s complaint must be dismissed because this suit is not

authorized under the laws of the CNMI. Specifically, the defendants argue that (1) the CNMI’s

Constitution and civil code provide that any action brought by the CNMI must be brought on the

authority of the Attorney General of the CNMI, see Mot. Dismiss Reply at 12 (citing CNMI

Const., art. III § 11 and 1 CMC § 2154); (2) this suit “appears to be driven by the Governor and

his counsel” rather than by the CNMI’s Attorney General, id. at 13 n.7; and thus (3) this suit must

be dismissed because the Governor lacks authority to sue on behalf of the CNMI. See id. at

13-14. The defendants take the view that this suit is “driven by the Governor and his counsel”

rather than by the Attorney General mainly because the complaint is signed not by the Attorney

General or one of his assistants but instead by the law firm of Jenner & Block and attorney

Howard Willens, who is identified in the complaint as “Special Legal Counsel to the Governor.”


                                                17
               In response, the CNMI argues that the Governor of the CNMI is not a party to this

case, and that Mr. Willens’ presence does not signify otherwise because Mr. Willens also serves

as an Assistant Attorney General in the CNMI. See Mot. Dismiss Opp. at 18 n.12. The CNMI

further argues that the Attorney General has both authorized this suit and authorized Mr. Willens

and Jenner & Block to prosecute it on behalf of the CNMI. See id. at 17-18. To support that

claim, the CNMI points to two letters written by Gregory Baka, the Acting Attorney General of

the CNMI. In the first letter, written to a local legislator, Mr. Baka states:

               [I]n full compliance with the CNMI Constitution the Office of the
               Attorney General (OAG) has for decades referred various matters to
               outside counsel, whether due to conflicts, lack of specialized
               experience, or resource constraints. There is no legal requirement
               that this delegation be in writing, or even express. Hundreds of
               pleadings are filed annually by the OAG without the AG’s personal
               review or signature. Yet as the Deputy Attorney General (currently
               Acting AG . . . ) I did personally review and comment upon various
               drafts of the Complaint in our Section 903 litigation [i.e., this suit].

Id., Ex. 1, Letter from Acting Attorney General Gregory Baka at 2 (Oct. 24, 2008). In the second

letter, written to this Court, Mr. Baka states: “I understand that the United States has argued that

the esteemed constitutional law firm of Jenner & Block is not authorized to represent the [CNMI]

in [this suit]. This is not true. Jenner & Block is authorized to represent the CNMI.” Letter from

Acting Attorney General Gregory Baka at 1 (Feb. 13, 2009).

               In the Court’s view, these letters adequately demonstrate that this suit has been

authorized by the Office of the Attorney General of the CNMI and that the Acting Attorney

General has delegated his authority to prosecute the suit to Mr. Willens and to Jenner & Block.

To conclude otherwise would require the Court to infer that Mr. Baka has not authorized this suit,

but nevertheless written two artfully worded letters meant to conceal that fact from a local

legislator and from this Court. Nothing in the record warrants that inference.

                                                  18
               The Court thus concludes that the CNMI has standing to pursue its claims; the

CNMI’s claims are ripe; and the CNMI’s suit is properly authorized. The Court therefore will

deny the defendants’ motion to dismiss for lack of subject matter jurisdiction pursuant to Rule

12(b)(1) of the Federal Rules of Civil Procedure.


                                         IV. THE MERITS

                                       A. Standard of Review

               The Court now turns to the defendants’ arguments for dismissing Counts I and II

of the CNMI’s amended complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure. Rule 12(b)(6) allows dismissal of a complaint if a plaintiff fails “to state a claim upon

which relief can be granted.” FED . R. CIV . P. 12(b)(6). In Bell Atlantic Corp. v. Twombly, 550
U.S. 544 (2007), the Supreme Court clarified this standard. The Court in Twombly noted that

“Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the claim

showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests[.]’” Id. at 555 (quoting Conley v. Gibson,

355 U.S. 41, 47 (1957)); see also Aktieselskabet AF 21 v. Fame Jeans Inc., 525 F.3d 8, 15 (D.C.

Cir. 2008). Although “detailed factual allegations” are not necessary to withstand a Rule 12(b)(6)

motion to dismiss, to provide the “grounds” of “entitle[ment] to relief,” a plaintiff must furnish

“more than labels and conclusions” or “a formulaic recitation of the elements of a cause of

action.” Bell Atlantic Corp. v. Twombly, 550 U.S. at 555. The Court stated that there was no

“probability requirement at the pleading stage,” id. at 556, but “something beyond . . . mere

possibility . . . must be alleged[.]” Id. at 557-58. The facts alleged in the complaint “must be

enough to raise a right to relief above the speculative level,” id. at 555, or must be sufficient “to


                                                  19
state a claim for relief that is plausible on its face.” Id. at 570. See also Ashcroft v. Iqbal, 129 S.

Ct. 1937, 1949 (2009) (“A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”). The Court in Twombly referred to this newly clarified standard as “the

plausibility standard.” Bell Atlantic Corp. v. Twombly, 550 U.S. at 560 (abandoning the “no set

of facts” language from Conley v. Gibson).

               On a motion to dismiss under Rule 12(b)(6), the Court must accept as true all of

the factual allegations contained in the complaint. See Bell Atlantic Corp. v. Twombly, 550 U.S.

at 555. The complaint “is construed liberally in the [plaintiff’s] favor, and [the Court should]

grant [the plaintiff] the benefit of all inferences that can be derived from the facts alleged.”

Kowal v. MCI Commc'ns Corp., 16 F.3d 1271, 1276 (D.C. Cir. 1994). Nevertheless, the Court

need not accept inferences drawn by the plaintiff if those inferences are unsupported by facts

alleged in the complaint; nor must the Court accept plaintiff’s legal conclusions. See id. See

also Ashcroft v. Iqbal, 129 S. Ct. at 1949-50.


                                  B. Interpretation of the Covenant

               “[T]he authority of the United States towards the CNMI arises solely under the

Covenant.” United States ex rel Richards v. Guerrero, 4 F.3d at 754 (citing Hillblom v. United

States, 896 F.2d at 429) (internal quotation marks omitted). The CNMI argues that Congress

acted in excess of that authority in passing the challenged provisions of the CNRA, and that, as a

result, those provisions must be enjoined. See Compl. ¶¶ 83-92. The Court disagrees.

               “The Covenant is divided into ten articles that define the CNMI’s legal and

political relationship with the United States.” Mot. Dismiss at 6. Article I (entitled “Political


                                                   20
Relationship”) and Article V (entitled “Applicability of Laws”) are most relevant here. Section

103 of Article I provides:

                  The people of the [CNMI] will have the right of local self-
                  government and will govern themselves with respect to internal
                  affairs in accordance with a Constitution of their own adoption.

Covenant § 103. Section 105 of Article I provides:

                  The United States may enact legislation in accordance with its
                  constitutional processes which will be applicable to [the CNMI],
                  but if such legislation cannot also be made applicable to the several
                  States [the CNMI] must be specifically named therein for it to
                  become effective in [the CNMI]. In order to respect the right of
                  self-government guaranteed by this Covenant the United States
                  agrees to limit the exercise of that authority so that the fundamental
                  provisions of this Covenant, namely Articles I, II and III, and
                  Sections 501 and 805, may be modified only with the consent of the
                  Government of the United States and the Government of [the
                  CNMI].

Covenant § 105. Section 503 of Article 5 provides:

                  The following laws of the United States, presently inapplicable to
                  [the CNMI], will not apply to [the CNMI] except in the manner and
                  to the extent made applicable to them by the Congress by law after
                  [November 3, 1986]: (a) . . . the immigration and naturalization
                  laws of the United States[.]

Covenant § 503.

                  It is undisputed that the CNRA meets the requirements set forth in the first

sentence of Section 105. See Tr. at 11. While the relevant portion of the CNRA is not legislation

that has been “made applicable to the several States,” the CNRA does “specifically name [the

CNMI]” and thus can become effective in the Commonwealth. It is the second sentence of

Section 105 which plays a more important role in this case. As noted, that sentence provides in

pertinent part:



                                                   21
               In order to respect the right of self-government guaranteed by this
               Covenant the United States agrees to limit the exercise of [its
               legislative] authority so that the fundamental provisions of this
               Covenant, [including Section 103], may be modified only with the
               consent of the Government of the United States and the
               Government of the Northern Mariana Islands.

Covenant, art. I § 105. The parties frequently refer to that sentence as the “mutual consent

provision,” because it requires both the CNMI and the United States to consent to any

“modifications” of the so-called “fundamental provisions” of the Covenant. According to the

CNMI, however, the CNRA runs afoul of Section 103 of the Covenant, which is one of those

provisions identified as fundamental, and which guarantees the CNMI “the right of local self-

government” and the right to “govern [itself] with respect to internal affairs.” Under the terms of

the second sentence of Section 105, plaintiff argues, Congress may not unilaterally alter those

guarantees.

               Sections 105 and 103 – themselves general grants or reservations of authority – are

related to two additional sections of the Covenant that, during the early days of the

Commonwealth, determined the initial applicability to the CNMI of several laws or categories of

laws of the United States. Section 502 lists certain sets of laws, such as those “regarding coastal

shipments” and those “which provide federal services and financial assistance programs,” that, by

agreement of the United States and the Commonwealth, became controlling in the CNMI upon or

soon after the adoption of the Covenant. See Covenant § 1003(b) (specifying the effective date of

Section 502). By contrast, Section 503 identifies groups of federal laws that, again by agreement

of the United States and the Commonwealth, would not automatically become effective in the

CNMI after the adoption of the Covenant, but could be “made applicable to” the Commonwealth

by Congress at a later date:


                                                 22
              The following laws of the United States, presently inapplicable to
              the Trust Territory of the Pacific Islands, will not apply to the
              Northern Mariana Islands except in the manner and to the extent
              made applicable to them by the Congress by law after termination
              of the Trusteeship Agreement:

                      (a) . . . the immigration and naturalization laws of the
                          United States;

                      (b) . . . the coastwise laws of the United States . . .; and

                      (c) the minimum wage provisions of Section 6, Act of Jun
                          25, 1938, 52 Stat. 1062, as amended.


              In light of Section 503(a), the CNMI acknowledges that “the imposition of the

federal immigration laws [on the CNMI] is expressly within Congress’s power under the

Covenant.” P.I. Mot. at 20. Despite this point of agreement, the parties and amicus CNMI

Descent spend a great deal of time debating whether Congress’ admitted authority to apply “the

immigration and naturalization laws of the United States” to the Commonwealth derives from

Section 503 or Section 105. CNMI Descent, and perhaps the CNMI itself, see Tr. at 9, essentially

contend that all of Congress’ authority to legislate for the Commonwealth derives from a single

source: Section 105. See Amicus Brief at 25-26. Under this theory, Section 503 affirmatively

grants to Congress no power beyond that which is already conferred by Section 105; Section 503

merely memorializes the understanding of the United States and the CNMI at the time of the

formation of the Covenant as to which federal laws would not automatically apply to the

Commonwealth. Id. The defendants, on the other hand, insist that Section 503 itself gives

Congress authority, independent of any conveyed by Section 105, to apply federal immigration

laws to the CNMI. P.I. Opp. at 23-24.




                                                 23
               The parties vigorously contest this point because, if Congress’ authority over

immigration in the CNMI derives from Section 503, then that authority, exercisable “in the

manner” and “to the extent” that Congress desires, is not subject to the requirement of

Section 103 that the Commonwealth retain control over its internal affairs. See P.I. Opp. at 24. If

that authority instead originates with Section 105, then it must — according to the CNMI and

CNMI Descent — be exercised only to the extent that it does not interfere with the CNMI’s rights

under Section 103. See Tr. at 9; Amicus Brief at 30.

               To the extent that the distinction matters, the Court agrees with the defendants.

Section 503 of the Covenant plainly states that Congress may, after the expiration of the

trusteeship agreement, apply the “immigration and naturalization laws of the United States” to the

“Northern Mariana Islands . . . in the manner and to the extent” it chooses. Covenant § 503. The

Court reads that language as an affirmative grant of authority to the United States to apply federal

immigration laws to the CNMI, and to do so in any “manner” and to any “extent” it sees fit —

that is, notwithstanding any limits imposed by Sections 103 and 105.10 Section 503 by its terms is

an express reservation of Congress’ right to apply federal immigration and naturalization laws to

the CNMI, through appropriate legislation — provided it does so only after the expiration of the

Trusteeship Agreement. The Trusteeship Agreement expired on November 3, 1986. Compl. ¶ 38.

Thus, the Court concludes that under the express and unambiguous language of Section 503 of

the Covenant, Congress was free after November 3, 1986, to apply the immigration and

naturalization laws of the United States to the CNMI. As a result, the CNRA is a legitimate




       10
               Because the language of Section 503 is clear, the Court reaches this conclusion
without resort either to other sections of the Covenant or to its legislative history.
                                                  24
exercise of federal congressional authority so long as its challenged provisions qualify as being

among “the immigration and naturalization laws of the United States.”

               The Court notes, however, that even if Congress’ authority to enact legislation

governing immigration in the CNMI derived from Section 105, neither the Court’s plain meaning

statutory analysis nor its ultimate conclusion would change. If Section 503 is an affirmative grant

of authority that exists outside of any limitations imposed by Sections 103 and 105, then any

statute that falls within the Section’s terms is authorized under the Covenant, and the CNRA is

authorized if it is in fact one of “the immigration and naturalization laws of the Untied States.” If

Section 503 merely explains how the authority granted to Congress by Section 105 was to be

exercised during the period following the enactment of the Covenant — as the CNMI and CNMI

Descent contend — then Section 503 is nevertheless definitive evidence that the drafters of the

Covenant believed Section 105 gave Congress the authority to apply “the immigration and

naturalization laws of the United States” to the Commonwealth “in the manner” and “to the

extent” that Congress saw fit. As a necessary corollary, the drafters could not have believed that

immigration and naturalization were “internal affairs” over which the CNMI was to have primary

authority. Therefore, so long as the CNRA qualifies as an “immigration and naturalization

law[],” it does not trench upon the “internal affairs” of the Commonwealth within the meaning of

Section 103.

               As this analysis demonstrates, whether Congress acted by authority conferred by

Section 503 or by Section 105, it acted validly in adopting the CNRA if the statute qualifies as

one of the “immigration and naturalization laws of the United States.” Perhaps recognizing the

implications of this proposition, the CNMI argues that the provisions of the CNRA in question

“cannot be characterized as ‘federal immigration and naturalization laws’ without emptying those

                                                 25
terms of meaning.” Mot. Dismiss Opp. at 30. The CNMI asserts that the CNRA “go[es] far

beyond the imposition of the federal immigration laws on the Commonwealth, and constitute[s] a

broad assault upon the Commonwealth's existing economy and fundamental right to self-

government ” as guaranteed by Section 103 and secured by Section 105. Id.1 1 According to the

CNMI, the principal problem with the CNRA is that it does not limit its reach to “control over the

Commonwealth's borders.” P.I. Mot. Reply at 10. Instead, it also applies to foreign workers

already within the Commonwealth and therefore constitutes an “affront to the Commonwealth's

control over internal affairs,” since those foreign workers (1) make up a large proportion of the

CNMI's labor pool, (2) were admitted pursuant to the CNMI's locally enacted immigration

program prior to the effective date of the CNRA, and (3) receive a variety of protections under

CNMI law. See P.I. Mot at 35-36. The Court disagrees with this analysis, and concludes that the

challenged provisions of the CNRA are, in fact, “immigration and naturalization laws of the

United States.”




       11
             The CNMI further argues that certain provisions of the CNRA inflict needless
economic hardships on the CNMI and therefore are inconsistent with Section 701 of the
Covenant, which provides that

               the United States will assist the Government of the Northern
               Mariana Islands in its efforts to achieve a progressively higher
               standard of living for its people as part of the American economic
               community and to develop the economic resources needed to meet
               the financial responsibilities of local self-government.

Covenant § 701. The Court does not treat the alleged inconsistency between the CNRA and
Section 701 as a separate argument because (1) the CNMI seems to regard any rights protected
by Section 701 as incidents of the more fundamental right to local self-government reserved in
Section 103 and protected by Section 105, see, e.g., Compl. ¶ 33; and (2) the CNMI relied on
Section 701 only sporadically throughout its papers and at oral argument.
                                                26
                           C. Title VII of the CNRA as Immigration Law

               The challenged portions of the CNRA explicitly apply the federal Immigration and

Nationality Act to the CNMI, sec. 702(a), § 6(a)(1); provide for an interim program under which

DHS will determine which and how many foreign workers will be authorized to work in the

Commonwealth, id. § 6(b)-(d); limit the ability of DHS to remove certain foreign workers for a

limited period after the effective date of the statute, id. § 6(e); preempt all CNMI laws “relating to

the admission of aliens and the removal of aliens from the Commonwealth,” id. § 6(f); and

remove the portion of Section 503 of the Covenant that permits the application of United States

immigration laws to the Commonwealth, id., sec. 702(g). Given that every one of these

provisions concerns the admission of noncitizens into the CNMI, their removal from the CNMI,

or their authorization to work within the CNMI, it is impossible to say that these provisions are

not “immigration and naturalization laws.” Plaintiff’s arguments to the contrary are unavailing.

               First, the CNMI’s argument that the CNRA cannot be viewed as an “immigration

law” is unpersuasive, largely for the reasons stated by the defendants. See Mot. Dismiss Reply at

17-23. The fact that the CNRA is not codified in Title 8 of the United States Code, see Mot.

Dismiss Opp. at 29, is irrelevant. That title is not the repository of all federal immigration laws,

which are defined by their subject matter, not their location in the Code. See INA § 101(a)(17)

(defining “immigration laws” as “this Act and all laws, Conventions, and treaties of the United

States relating to the immigration, exclusion, deportation, expulsion, or removal of aliens”);

United States v. Zuger, 602 F. Supp. 889, 890 (D. Conn. 1984) (“Acts of Congress do not take

effect or gain force by virtue of their codification into the United States Code; rather, they are

simply organized in a comprehensive way under the rubric of appropriate titles, for ready

reference.”); see also Turner v. Glickman, 207 F.3d 419, 428 (7th Cir. 2000) (arrangement of

                                                  27
statutes in United States Code does not reflect any intent of Congress); Murrell v. W.U.

Telegraph Co., 160 F.2d 787, 788 (5th Cir. 1947) (“The statutes collected in [the United States

Code] did not change their meaning nor acquire any new force by their inclusion.”).

               Second, plaintiff is just plain wrong when it asserts that nothing in federal

immigration and naturalization law permits an “employer-by-employer, worker-by-worker local

labor permitting scheme.” Mot. Dismiss Opp. at 30. As defendants point out with ample support,

see Mot. Dismiss Reply at 19-20; see also Tr. at 47-48, precisely such schemes are at the heart of

federal immigration law. See, e.g., 8 U.S.C. § 1153(b) (explaining how employment-based visas

are to be allocated); 8 U.S.C. § 1184(c) (providing that “[t]he question of importing any alien as a

nonimmigrant worker under [certain sections] of this title in any specific case . . . shall be

determined by the Attorney General . . . upon petition of the importing employer ”). Finally, and

for similar reasons, the fact that the application of federal immigration laws to the CNMI through

the CNRA may have a dramatic impact upon the CNMI’s labor force does not convert an

immigration law into a labor law. It has long been recognized that immigration laws necessarily

have a significant impact on labor markets and practices. See, e.g., INS v. Nat'l Center for

Immigrants' Rights, Inc., 502 U.S. 183, 195 (1991) (“[A] primary purpose in restricting

immigration is to preserve jobs for American workers.”); De Jesus Ramirez v. Reich, 156 F.3d
1273, 1274-75; (D.C. Cir. 1998) (discussing relationship between employment market and

administration of immigration). There is thus no question that the relevant portions of the CNRA

are immigration laws explicitly authorized by the Covenant.




                                                  28
                         D. Application of Richards: The Balancing Test

               Even if the Court were to agree with the CNMI that the CNRA is not an

“immigration and naturalization law” which Congress is specifically authorized by the Covenant

to enact, the Court would still find the CNRA valid under the Covenant. The Court recognizes,

contrary to defendants’ argument, see Mot. Dismiss at 31-32, that Sections 103 and 105 of the

Covenant impose substantive limits on Congress’ authority to legislate with respect to the CNMI

in order to protect the Commonwealth’s right to govern itself with regard to internal affairs. All

persuasive authority points to this conclusion. See, e.g., United States v. Chang Da Liu, 538 F.3d

at 1084 (noting that “the Covenant does limit Congress’s legislative power”); Sagana v. Tenorio,

384 F.3d 731, 734 (9th Cir. 2004) (“The Covenant guarantees the CNMI a measure of self-

government, giving the people of the CNMI control over its internal affairs.”); United States ex.

rel. Richards v. De Leon Guerrero, 4 F.3d at 754 (ruling that the Commonwealth’s interest in self-

government must be weighed against the interests of the federal government in order to determine

whether actions of the United States that are not clearly authorized by the Covenant are

nevertheless permissible). The defendants can cite only the district court decision upheld by the

Ninth Circuit in the Richards case as support for their interpretation of Sections 103 and 105. See

United States ex rel. Richards v. De Leon Guerrero, Misc. No. 92-0001, 1992 WL 321010, at *25

(D.N.M.I. July 24, 1992). They fail to acknowledge, however, that in affirming the district

court’s decision the Ninth Circuit did not endorse the district court’s Guarantee Clause analogy,

and in fact employed an analysis that implicitly recognized the substantive nature of the rights

conferred upon the Commonwealth by Sections 103 and 105.

               While the Court therefore rejects the defendants’ interpretation of the Covenant in

this regard and accepts the view that Sections 103 and 105 impose substantive limits on

                                                 29
Congress’ legislative authority, it nevertheless finds that the CNRA does not transgress those

limits. It does so by applying the balancing test articulated by the Ninth Circuit in United States

ex rel. Richards v. De Leon Guerrero, 4 F.3d 749 (9th Cir. 1993).

               In Richards, the Inspector General of the United States Department of the Interior

issued a subpoena to the governor of the CNMI, seeking certain tax records for the purpose of

conducting an audit of the CNMI’s Department of Finance under the Insular Areas Act. See 48

U.S.C. § 1681b (authorizing the Inspector General to audit the accounts of the CNMI). The

CNMI refused to comply with the subpoena. The district court enforced the subpoena, and the

CNMI appealed to the Ninth Circuit, arguing that “the enforcement of the subpoena [would

violate] the CNMI’s right to local self-government, in contravention of both the plain meaning

and the negotiating history of Sections 103 and 105 of the Covenant[.]” United States ex rel.

Richards v. De Leon Guerrero, 4 F.3d at 752. More specifically, the CNMI argued that

               a federal audit of Commonwealth finances intrudes upon the
               Commonwealth’s right of local self-government reserved under
               Section 103 of the Covenant [and] because of this alleged conflict
               between the Insular Areas Act and Section 103, the enactment of
               § 1681b exceeds the scope of congressional lawmaking authority
               permitted by Section 105 of the Covenant.

Id. at 754.

               The Ninth Circuit rejected this argument. As an initial matter, the court of appeals

acknowledged that “the authority of the United States toward the CNMI arises solely under” –

and hence is limited by – “the Covenant.” United States ex rel. Richards v. DeLeon Guerrero, 4
F.3d at 754 (quoting Hillblom v. United States, 896 F.2d at 429). But it declined the CNMI’s

invitation to read Sections 103 and 105 as “carving out an area of ‘local affairs’ immune from

federal legislation.” Id. at 755. Rather, the court of appeals “interpret[ed] the first sentence of


                                                  30
Section 105 to mean that the United States must have an identifiable federal interest that will be

served by the relevant legislation.” Id. at 754. It interpreted the second sentence (that is, the

mutual consent provision) to mean that a reviewing court should “balance the federal interest to

be served by the legislation at issue against the degree of intrusion into the internal affairs of the

CNMI” in order to “give due consideration to the interests of the United States and the interests of

the Commonwealth as reflected in Section 105[.]” Id. at 755. Employing this balancing test, the

Ninth Circuit held that the “federal audit [did not] impermissibly intrude[] on the internal affairs

of the CNMI” and thus did not violate Section 105 because “the United States has a substantial

federal interest in monitoring the CNMI’s collection of taxes,” and because permitting the audit

did not unduly intrude upon the local affairs of the CNMI. Id.

               Amicus curiae CNMI Descent argues that the Ninth Circuit’s balancing test is the

only workable approach here because (1) “the Covenant’s text . . . sets up rival spheres of

authority for the U.S. and the CNMI without explaining how to reconcile or distinguish them in

mixed or borderline cases,” Amicus Supp. at 2; and (2) this case is an excellent example of a

“borderline” case. It notes:

               The CNMI’s necessary economic reliance on foreign tourism,
               investment and labor means that the issue of immigration is deeply
               and inextricably intertwined with internal social and economic
               affairs, power over which is vested in the CNMI people by Section
               103 of the Covenant. At the same time, however, the issue can
               potentially have defense and foreign policy implications, areas
               committed to the US by Section 104. In such a situation, a
               balancing test is necessary to determine where local legislative
               authority ends and federal [authority] begins.




                                                   31
Id.12 At oral argument, the CNMI seemed to agree with amicus that the Richards balancing test

would be an appropriate way to determine whether the CNRA violated Section 105 if there was

some ambiguity as to whether the CNRA constituted “a violation of the covenantal promise of

self-government” protected by Sections 103 and 105 and whether the drafters of the Covenant

would have viewed the regulation of foreign workers as an “internal” matter implicating “local

self-government.” Tr. at 27-28.13

               For purposes of this alternative analysis, the Court assumes that the matter is

ambiguous. Agreeing with the defendants and amicus, the Court thinks it appropriate in such a

case to measure the CNRA against Sections 103 and 105 by employing the balancing test

articulated by the Ninth Circuit in Richards. Applying that balancing test here, the Court easily

concludes that the challenged provisions of the CNRA comply with Sections 103 and 105, and

thus that the CNMI has failed to state a claim upon which relief can be granted.




       12
              Notably, the Supreme Court of the CNMI has expressed a similar view. See In
Re Pangelinan, No. cv-07-0015, 2008 WL 2670073, at *19 (N. Mar. I. 2008).
       13
                In its papers, the CNMI had taken a different approach, urging the Court not to
apply the balancing test applied in Richards, arguing that the balancing test is flawed because it
has no support in the text of the Covenant, and because it “undercuts the CNMI’s right to have
the Covenant enforced according to its terms by improperly permitting the United States to
evade its covenantal obligations if it can point to a sufficiently compelling federal interest.”
CNMI Supp. at 1-2; see also id. at 3 (“By adopting a test that weighs the federal interests against
the degree of federal intrusion into the CNMI’s local affairs, the Ninth Circuit has effectively
authorized the United States to abrogate the CNMI’s rights if it can point to a sufficiently
important countervailing interest.”). The CNMI initially would have had the Court measure the
CNRA against Section 105 using a straightforward contract law approach. See id. at 4 (arguing
that “the Court should enforce the Covenant according to its terms”); Tr. at 24 (arguing that the
Covenant is in “essence a contract”).
                                                   32
                                 E. Application of the Richards Test

                                          1. Federal Interests

                In enacting the CNRA, Congress sought to ensure (1) “that effective border control

procedures are implemented and observed” in the CNMI; and (2) “that national security and

homeland security issues are properly addressed” in the CNMI. CNRA § 701(a)(1)-(2). The

question under the Richards balancing test is whether these federal interests outweigh the

intrusion into local affairs contemplated by the CNRA. For the reasons that follow, the Court

concludes that the answer to that question is “yes.”

                As an initial matter, there is no question that the federal interests identified by the

CNRA are weighty and legitimate. The Covenant makes clear that the CNMI exists “under the

sovereignty of the United States.” Covenant § 101. It also makes clear that the United States

“will have complete responsibility for and authority with respect to matters relating to foreign

affairs and defense affecting the Northern Mariana Islands.” Id. § 104. The Covenant thereby

incorporates the time-honored and uncontroversial principle that the United States, as a sovereign

entity, is obliged to defend and to conduct foreign affairs on behalf of those entities over which it

exercises sovereignty. See, e.g., Northern Mariana Islands v. United States, 399 F.3d 1057, 1063

(9th Cir. 2005) (recognizing the “inherent obligations placed on the sovereign governing entity to

conduct international affairs and control matters of national concern”). Thus, the United States

has legitimate interests in matters implicating its sovereignty, including matters implicating

foreign affairs and security. It is equally clear that a sovereign’s interests in foreign affairs and

security are served by controlling the borders over which it possesses sovereignty and by

controlling aliens within those borders. See, e.g., Landon v. Plasencia, 459 U.S. 21, 34 (1982)

(noting that “control over matters of immigration is a sovereign prerogative” of the United States

                                                   33
and that “[t]he government’s interest in efficient administration of the immigration laws at the

border . . . is weighty”); Kleindienst v. Mandel, 408 U.S. 753, 765 (1972) (observing that “the

power to exclude aliens is inherent in sovereignty, necessary for maintaining normal international

relations and defending the country against foreign encroachments and dangers”) (internal

quotation marks and citations omitted). Accordingly, the Court concludes that the CNRA serves

“identifiable federal interest[s][.]” United States ex rel. Richards v. De Leon Guerrero, 4 F.3d at

754.

               The CNMI attempts to avoid this conclusion by arguing that “Congressional

concerns regarding border control and national and homeland security are both irrelevant and

unnecessary.” CNMI Supp. at 7. Specifically, the CNMI argues that (1) the provisions of the

CNRA dealing with foreign workers already admitted to the CNMI “have nothing whatever to do

with border security” but rather are concerned with internal labor matters; (2) “Congress’s

concerns over border and homeland security are gratuitous” because “[t]he CNMI has excellent

border security and poses no threat to the U.S.’s homeland security”; and (3) “no evidence exists

that the CNMI’s foreign workers . . . pose a threat to national security.” Id. at 7-8.

               The Court rejects each of these three arguments. The first appears to be based on

the assumption that “border security” is achieved only at the border and nowhere else. That

assumption makes little sense here. Thousands of individuals who would have been ineligible to

enter the CNMI under federal immigration law already reside in the CNMI. Obviously, the

United States could not simply ignore these individuals and at the same time regard the CNMI’s

borders as “secure,” because one of the principal ways the United States secures its borders is by

requiring compliance with its immigration laws. But, as the United States recognizes, it would be

rather harsh to secure the CNMI’s borders by expelling these individuals immediately. Thus, the

                                                  34
CNRA takes a third-way approach to border security: it regulates not only those who may seek to

enter the CNMI in the future, but also those who already have entered the CNMI and would have

had to comply with federal immigration laws upon entry if only they had sought entry at a later

date. In short, the challenged provisions of the CNRA are not unrelated to border security simply

because they regulate matters beyond the border. Rather, they serve the United States’ interests

in border security in a way that takes into account the peculiar history of the CNMI and the

legacy of the CNMI’s local immigration regime.

                The CNMI’s remaining arguments are unpersuasive for two reasons. First, they

assume that the United States has no security interests in the CNMI because it is remote from the

mainland of the United States. But even if is true that the CNMI’s remote location makes any

events there irrelevant to security on the mainland, the United States nevertheless has an interest

in protecting the 30,000 United States citizens residing in the CNMI.

                Second, these arguments assume that the CNMI may eliminate the United States’

sovereign interests merely by serving those interests itself in the way the CNMI sees fit. That

view is flatly inconsistent with the Covenant. Just as the CNMI bargained for the provisions

reserving to it the right of local self-government, so too did the United States bargain for the

provisions granting it ultimate sovereignty, see Covenant § 101; delegating to it complete

responsibility for matters relating to foreign affairs and defense, see id. § 104; and permitting it to

enact legislation, subject to certain limits, to fulfill its responsibilities in those areas. See id.

§ 105. The United States therefore is entitled to exercise its covenantal rights and discharge its

covenantal obligations in any lawful manner, notwithstanding the CNMI’s belief that its local

policies serve federal interests as well as or better than federal policies.



                                                    35
                Finally, the CNMI argues that in evaluating the federal interests at stake the Court

may not consider a 2007 Senate Report discussing the CNMI’s immigration and labor regimes.

See Northern Mariana Islands Covenant Implementation Act, S. Rep. No. 110-324 (April 10,

2008) (“Senate Report”).14 The CNMI argues that the Court may not consider the Senate Report

because (1) the assertions of historical fact in the Senate Report are unsworn hearsay, see CNMI

Supp. at 8; and (2) the criticisms of the CNMI’s immigration and labor regime recorded in the

Senate Report are based on “outdated and unsubstantiated information[.]” Id. at 9. The

defendants disagree, see, e.g., Defs. Supp. at 8 n.3, but the dispute is irrelevant. The Court has

already concluded, without reference to the Senate Report, that the CNRA serves legitimate

federal interests.


                                       2. Degree of Intrusion

                Under the Ninth Circuit’s balancing test, “[t]he other consideration in [the Court’s]

analysis is the degree of intrusion into the internal affairs of the CNMI.” United States ex rel.

Richards v. De Leon Guerrero, 4 F.3d at 755. According to the CNMI, the CNRA “mandates an

extensive federal intrusion into the CNMI’s local affairs,” CNMI Supp. at 4, principally by

“preempt[ing] local labor laws, inject[ing] the federal government into local labor permitting and



        14
                The defendants rely on the Senate Report to show that Congress enacted the
CNRA because it had several specific concerns about conditions in the CNMI. See, e.g., Defs.
Supp. at 8-10. According to the Senate Report, Congress was motivated in part by concerns
about (1) the large number of foreign workers in the CNMI; (2) the high rate of unemployment
among United States citizens in the CNMI; (3) the possibility that the CNMI’s immigration laws
were being exploited by international organized crime groups; (4) the increase in the number of
children born to foreign workers in the CNMI, and hence the number of United States citizens
outside the control of the United States; (5) the difficulty of reconciling the CNMI’s immigration
policies with the United States’ obligations under various international treaties relating to
immigration; and (6) evidence of mistreatment of foreign workers in the CNMI. See Senate
Report at *3.
                                                  36
regulation, depriv[ing] the Commonwealth of revenues needed for effective self-government, and

subject[ing] foreign workers lawfully admitted to the Commonwealth to deportation[.]” Mot.

Dismiss Opp. at 37.

               In Richards, the Ninth Circuit observed that the CNMI wished “to characterize

[the] case as one involving unwarranted federal interference with the CNMI’s internal fiscal

affairs,” but that in reality the interests of the CNMI (in privacy and autonomy) and the interests

of the United States (in oversight of federal funds) were “inextricably link[ed]” because of the

CNMI’s reliance on federal financial assistance. United States ex rel. Richards v. De Leon

Guerrero, 4 F.3d at 755. In other words, the Ninth Circuit concluded that the matters intruded

upon were not purely “local” or “internal” in character, and thus that the federal action was not as

invasive as the CNMI alleged. See id. (“In view of the fact that a substantial portion of the CNMI

budget is comprised of direct and indirect financial assistance, we cannot say that a federal audit

impermissibly intrudes on the internal affairs of the CNMI.”).

               That same reasoning applies here. The CNMI wishes to characterize the matters

affected by the CNRA as purely “local” or “internal,” and hence to portray the CNRA as

unjustifiably “intrusive.” In particular, it wishes to characterize the regulation of foreign workers

already admitted to the CNMI as a local matter because the CNMI’s economy is dependent on the

labor of foreign workers. In addition to being circular, that argument fails to recognize that the

presence of thousands of foreign workers in the CNMI, few of whom would qualify to enter the

CNMI under federal immigration laws, raises legitimate foreign policy and security concerns –

concerns solely within the province of the federal government. See Amicus Supp. at 2

(acknowledging that the “issue of immigration is deeply and inextricably intertwined with

internal social and economic affairs” in the CNMI, but that the issue may also have “defense and

                                                 37
foreign policy implications”). Stated differently, the spheres of authority at issue here –

principally, the regulation of foreign worker labor – are not purely local in character because they

are shot through with important issues implicating the United States’ sovereignty. Thus, any

“intrusion” on those spheres of authority by the CNRA must be discounted accordingly. Cf.

Sablan v. Superior Court of the Commonwealth of the Northern Mariana Islands, No. 91-0002,

1991 WL 258344, at *4 (N.M.I. July 30, 1991) (concluding, “[i]n light of the Covenant’s grant to

the United States of authority over foreign affairs and defense in section 104, that section 103

reserved to the people of the Northern Mariana Islands authority over all internal matters in which

the inhabitants are substantially interested and which substantially affect them, so long as those

matters do not primarily involve foreign affairs or defense”) (emphasis added).

               Thus, just as the Ninth Circuit in Richards concluded that a federal audit did not

impermissibly intrude on the internal affairs of the CNMI, so too does this Court conclude that

the CNRA does not impermissibly intrude on the internal affairs of the CNMI. Here, as in

Richards, the CNMI has challenged a particular federal action: the application of federal

immigration law (and special transitional rules) to the CNMI by way of the CNRA. Like the

federal audit at issue in Richards, the CNRA serves identifiable and legitimate federal interests.

Indeed, the federal interests at stake here are far weightier than those involved in Richards.

Moreover, the CNRA asserts federal authority over few, if any, matters which can be

characterized as purely “local”; rather, it incidentally affects some local labor matters to the

extent that they are inseparable from immigration matters, which are themselves inseparable from

important issues related to foreign affairs and security. No doubt the CNMI would prefer that

federal legislation never affect any matters of local concern, no matter how inextricably

intertwined they may be with federal affairs. But it cannot rely on the Covenant to ensure that

                                                  38
result. As the Ninth Circuit observed, Sections 103 and 105 “do[] not mean that Congress may

not pass any legislation ‘affecting’ the internal affairs of the CNMI.” United States ex rel.

Richards v. De Leon Guerrero, 4 F.3d at 755.


                                        V. CONCLUSION

               For the foregoing reasons, the Court concludes that the CNMI has standing to

bring this action and that this matter is ripe for adjudication. The Court also concludes that

Congress was authorized to enact the challenged provisions of the CNRA by the plain and

unambiguous terms of Section 503 of the Covenant. As an alternative, using the Ninth Circuit’s

balancing test in Richards, the Court concludes that the challenged provisions of the CNRA

comply with the mutual consent provision of Section 105 and the “self-government” guarantee of

Section 103. As a result, the Court has granted the defendants’ motion to dismiss Counts I and II

of the amended complaint under Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure

to state a claim. The Court has also denied as moot the CNMI’s first motion for a preliminary

injunction, the one relating to Counts I and II. An Order to that effect issued on November 23,

2009. A separate Opinion and Order relating to Count III will also issue this same day.

               SO ORDERED.



                                                      /s/____________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge

DATE: November 25, 2009




                                                 39